Title: From George Washington to Alexander Smith, 3 April 1798
From: Washington, George
To: Smith, Alexander

 

Sir,
Mount Vernon 3d April 1798.
 
I am in want of Plank and Scantling as mentioned below. If you can supply me, the sooner I receive them the more convenient it will be for my purposes; and the money shall be paid on delivery. At any rate I pray you to let me know whether I may depend upon being supplied by you, and in how short a time, if you are able to do it. I am Sir—Your Hble Servant

Go: Washington

